DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed August 10, 2022 is entered.  Claims 10, 17-22 and 24-38 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 17-22 and 24-38 are rejected under 35 U.S.C. 103 as being unpatentable over Merrill et al. (US 7,579,033).
Regarding claims 10 and 28, Merrill et al. disclose a method making cheese (Abstract, C2/L26-30) comprising the steps of: (a) preparing a coagulum composition comprising cheese curd and whey (b) cutting the coagulum to drain the whey (i.e. strain) and obtain cheese curd; (c) heating the curd to a temperature ranging from about 100º-150ºF for 2-15 minutes; (d) kneading (i.e. stretching) the heated cheese curd (see wherein soft or firm/semi-hard cheeses may include mozzarella and pizza cheese that are made by heating and kneading the cheese curd to improve stretchability or stringiness of the final cheese –C4/L50-61); and (e) shaping the heated cheese curd to form the cheese product comprising a protein content of about 10-40% (C4/L50-61, C7/L25-52, C8/L21-23, C9/L39-61, C19/L7-8).
Merrill et al. also disclose adding ingredients to the cheese curd including sequestrants (e.g. calcium citrate) and colorants (e.g. titanium dioxide) (C11/L65, C14/L23-29, 60-67).   Merrill et al. also disclose a non-dairy protein isolate can be incorporated into the cheese to alter the texture of the cheese, including soy protein (i.e., vegetable protein -C15/L30-37).  
While Merrill et al. does not disclose the precisely claimed heating temperature and time, [i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05).
Given Merrill et al. disclose a process of heating the cheese curd to a temperature in a range overlapping that presently claimed, it necessarily follows that the process would not denature proteins in the cheese curd completely.
Merrill et al. disclose the pH of the cheese generally ranges from about 5.00 to about 6.00 (C19/L32-36). Here a claimed pH of 4.5 or 4.8 is considered encompassed by the prior art’s disclosed pH of about 5.00.  A pH of about 5.0 includes pH values above and below.  
Regarding claims 17, 24, 29 and 35, Merrill et al. disclose all of the claim limitations as set forth above.  Merrill et al. disclose adding sequestrants in an amount of 0.1 to 4% of the final cheese product (C14/L30-34).  
While Merrill et al. does not disclose the precisely claimed amount of additive, [i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP §2144.05).
Regarding claims 18-22 and 30-34, Merrill et al. disclose all of the claim limitations as set forth above.   Merrill et al. disclose the cheese can be standard (i.e. natural cheese) or non-standard cheese (i.e. processed cheese) (C5/L1-9).  Therefore, given Merrill et al. teach cheese compositions that are considered standard, it necessarily follows that the cheese products would be at least 90% natural cheese.
Regarding claims 25-27 and 36-38, Merrill et al. disclose all of the claim limitations as set forth above.  Merrill et al. also disclose that the additives can be added to the cheese curd and/or at other stages (C9/L27-30, C11/L62-65).  
Response to Arguments
Applicant's arguments filed August 10, 2022 have been fully considered but they are not persuasive. 
Applicants submit claims 10 and 28 have been amended to recited select additives and these additives are not disclose within Merrill.  Applicants are directed to column 15, lines 30-36 which disclose the addition of non-dairy protein to the cheese to alter texture wherein the non-dairy protein can be soy protein (i.e., vegetable protein).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1759